92 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frederick M. STOUGHTON, Plaintiff-Appellant,v.Marvin T. RUNYON, Postmaster General;  U.S. Postal ServiceAgency, Defendants-Appellees.
No. 95-55453.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge;  SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Frederick M. Stoughton appeals pro se the district court's summary judgment in favor of defendants in Stoughton's employment discrimination action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the district court's grant of summary judgment de novo,  see Washington v. Garrett, 10 F.3d 1421, 1428 (9th Cir.1993), and we affirm.


3
With respect to Stoughton's claims of retaliation and discrimination on the basis of disability, we conclude that the district court properly granted summary judgment on the ground that Stoughton did not file a timely complaint with the district court.  See 5 U.S.C. § 7703(b)(2).


4
Insofar as Stoughton raised defamation claims, we conclude that such claims are not within the Federal Tort Claims Act's waiver of sovereign immunity.  See 28 U.S.C. § 2680(h).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3